March 28, 2013




                                 JUDGMENT

                 The Fourteenth Court of Appeals
                       ROBERT BITTINGER, Appellant

NO. 14-12-01080-CV                          V.

 WELLS FARGO BANK, AS TRUSTEE FOR THE CERTIFICATE HOLDERS
  OF SOUNDVIEW HOME LOAN TRUST 2007-OPT1, ASSET BACKED
  CERTIFICATES SERIES 2007-OPT1; AMERICAN HOME MORTGAGE
  SERVICING, INC., (ASHMI), SHAREHOLDERS JOHN DOES 1-499 OF
           SOUNDVIEW HOME LOAN TRUST, Appellees
               ________________________________

     Today the Court heard its own motion to dismiss the appeal from the
judgment signed by the court below on November 27, 2012. Having considered the
motion and found it meritorious, we order the appeal DISMISSED.

      We further order that all costs incurred by reason of this appeal be paid by
appellant, Robert Bittinger.


      We further order this decision certified below for observance.